Petition granted and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shu Jin Hu, a native and citizen of the People’s Republic of China, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing her appeal from the immigration judge’s order finding that she was not credible and denying her applications for asylum, withholding of removal, and withholding of removal under the Convention Against Torture *738(“CAT”). The Court grants the petition for review and remands to the Board to make specific findings with respect to the medical documentation submitted in support of Hu’s claims and for reconsideration of its adverse credibility finding in light of Kourouma, v. Holder, 588 F.3d 234 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION GRANTED AND REMANDED.